                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


Hadia Rafeh, et al,

                       Plaintiff,      Case No. 19-cv-12092

v.                                     Judith E. Levy
                                       United States District Judge
Gold Star Mortgage Financial
Group, Corp., et al.,                  Mag. Judge Elizabeth A. Stafford

                       Defendants.

________________________________/

  ORDER GRANTING REQUEST FOR ADDITIONAL TIME TO
                   APPEAR [9]

     Plaintiff filed the complaint in this matter on October 31, 2018, in

the Superior Court of the State of California. (ECF No. 1, PageID.2.) On

January 8, 2019, Defendant removed this case to the Central District of

California based upon diversity jurisdiction. (ECF No. 2, PageID.2.) On

July 12, 2019, the Central District of California ordered this case

transferred to the Eastern District of Michigan pursuant to a forum

selection clause in the contract out of which this dispute arises. (Id., at

PageID.2, 11.)
     Counsel for Defendant Gold Star Mortgage Financial Group

entered an appearance on September 6, 2019. (ECF No. 4.) Because no

other parties had entered an appearance before this Court, on September

17, 2019 this Court ordered Plaintiff to show cause in writing why this

case should not be dismissed for failure to prosecute. (ECF No. 5.) On

October 17, 2019, Plaintiff’s California attorney—Mr. Ophir Bitton—

informed the Court that he was in the process of obtaining admission to

practice in the Eastern District of Michigan and, in the meantime, was

searching for a local attorney to appear on Plaintiff’s behalf. (ECF No. 6.)

The Court granted Mr. Bitton an additional sixty days to file an

appearance while he made these arrangements. (ECF No. 8.)

     On December 20, 2019, Mr. Bitton informed the Court of the

specifics steps he had taken to gain admission to practice in the Eastern

District of Michigan and requested additional time to file an appearance.

(ECF No. 9.) That same day, Ms. Dana C. Combest, an attorney admitted

to practice in the Eastern District of Michigan, filed an associated

appearance on behalf of Plaintiff. (ECF No. 10.)

     Mr. Bitton’s request for additional time to file an appearance is

GRANTED. Mr. Bitton’s attorney shall file an appearance with this


                                     2
Court no later than February 17, 2020. Meanwhile, now that Plaintiff

has counsel, the Court will place this matter on the active calendar.

     IT IS SO ORDERED.

Dated: January 2, 2020                  s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge


                    CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on January 2, 2020.



                                        s/William Barkholz
                                        WILLIAM BARKHOLZ
                                        Case Manager




                                    3
